El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El condominio Playa Grande, localizado en la calle Taft Núm. 1, Santurce, es un edificio que fue sometido al Régi-men de Propiedad Horizontal, mediante Escritura Núm. 70 de 4 de noviembre de 1966, otorgada ante el notario Francisco Vizcarrondo Norell. La escritura matriz del con-dominio establece un área de doce (12) estacionamientos de visitantes que se designan como áreas o facilidades co-munales del proyecto.
El 18 de febrero de 1987 se celebró una Asamblea Ex-traordinaria para atemperar la utilización irrestricta de dichos estacionamientos por un pequeño grupo de condo-minos, además de la utilización excesiva y permanente de *228dichos elementos comunes por personas no autorizadas. Se acordó por voto mayoritario de los titulares una resolución que contenía el esquema siguiente:
[P]ara que todos los [condómines] interesados tengan la opor-tunidad de utilizar una de dichas áreas de estacionamientos, se celebrará un sorteo cada seis (6) meses calendarios, y a los que resulten agraciados, la Junta de Directores les asignará a cada uno un espacio para su exclusivo uso personal, o uso de sus visitantes, por un término de seis (6) meses calendarios consecutivos.
[Q]uienes resulten agraciados en un sorteo no podrán parti-cipar, directa o a través de otros, en sorteos siguientes hasta tanto todos los titulares interesados hayan tenido su oportuni-dad de usar uno de dichos espacios por seis (6) meses calenda-rios consecutivos. [P]or el uso exclusivo de uno de dichos espa-cios, el usuario satisfará al Condominio una cuota especial de mantenimiento ascendente a cincuenta dólares ($50.00) por cada mes, en adición a la cuota mensual ordinaria de manteni-miento.... (1) Apéndice, pág. 57.
Casi once (11) años luego de la vigencia de este acuerdo, el Ledo. Herbert Brown presentó una querella ante el De-partamento de Asuntos del Consumidor (en adelante el D.A.Co.), el 18 de diciembre de 1998, impugnando el mismo. Adujo el referido condomino que tal acuerdo tiene el efecto de alterar la naturaleza del elemento común general de los estacionamientos designados para visitantes, ra-zón por la cual se requería la aprobación por la unanimi-dad de los titulares del inmueble, ello conforme con las disposiciones del Art. 12 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 129 lj. El licenciado Brown solicitó de D.A.Co. que declarase ilegal y nula la Resolución de 18 de febrero de 1987 y que ordenase el cese y desiste de dicha práctica.
El 22 de diciembre de 1998, la Junta fue debidamente notificada de la querella radicada, y D.A.Co. señaló la vista adjudicativa para el 30 de julio de 1999. Llegado el día de *229la vista, la Junta no compareció; anotándosele la rebeldía a la Junta por su incomparecencia.
El 13 de septiembre de 1999, la Junta solicitó la deses-timación de la querella, alegando que: (1) el esquema de sorteo de los estacionamientos en controversia respondía al “bien común” de los condominos; (2) el licenciado Brown se benefició del esquema y consintió al mismo por varios años; (4) la Junta no violó la Ley de Propiedad Horizontal, y (5) la acción de impugnación en D.A.Co. estaba prescrita.
El 24 de septiembre de 1999, el D.A.Co. emitió una re-solución en la cual determinó que el esquema de sorteo de estacionamientos de visitantes, acordado en la Asamblea del 18 de febrero de 1987, era nulo por ser el mismo con-trario a la Ley de Propiedad Horizontal, ante. Sostuvo la referida Agencia que dicho esquema no era una obra nece-saria para el uso eficaz de los elementos comunes y para la conservación del inmueble, lo cual puede aprobarse por mayoría, sino que era una obra que afectaba los elementos comunes, razón por la cual requería el consentimiento uná-nime del Consejo de Titulares, conforme las disposiciones del Art. 16 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1291n. Sostuvo, además, el D.A.Co. que el Art. 12 de la antes citada ley, 31 L.P.R.A. sec. 1291j, requiere que todo acuerdo que afecte un elemento común general y lo con-vierta en un elemento común limitado tiene que aprobarse por la unanimidad de los titulares. En vista a ello, el D.A.Co. declaró nulo el acuerdo y ordenó a la Junta que devolviera los estacionamientos para el uso de los visitantes.
Inconforme, la Junta presentó un escrito de revisión ante el Tribunal de Circuito de Apelaciones el 22 de no-viembre de 1999. Contando con los escritos en oposición del licenciado Brown y del D.A.Co., el Tribunal Apelativo dictó sentencia el 11 de febrero de 2000. Mediante dicha senten-cia, el tribunal apelativo intermedio resolvió que el D.A.Co. erró al concluir que la resolución recurrida del esquema de *230sorteo era nula porque se aprobó por mayoría en lugar de por unanimidad. El Tribunal de Circuito de Apelaciones sostuvo que, conforme al citado Art. 16 de la Ley de Pro-piedad Horizontal, ante, la creación de un esquema de sor-teo rotativo de los espacios de estacionamientos no consti-tuyó una “obra”, sino que fue un acto de administración del Consejo de Titulares; concluyó que dicho esquema no varió la naturaleza de los estacionamientos, como tampoco dis-puso de los mismos a favor de una minoría de apartamen-tos; en otras palabras, resolvió el foro judicial que el es-quema de sorteo no transformó los estacionamientos de visitantes de “elementos comunes generales” a “elementos comunes limitados”; determinó que el esquema impugnado no excluyó a ningún apartamento del uso y disfrute de los estacionamientos, sino que sólo fijó un orden aleatorio para el disfrute temporero de todos los titulares; el tribunal ape-lativo, por último, determinó que, conforme al Art. 38(2)(h) de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293b(2)(h),(2) la actuación del Consejo de Titulares, en su función de tomar decisiones de interés general para la co-munidad y de tomar las medidas necesarias y convenientes para el mejor servicio común, era una actuación a ser apro-bada por voto mayoritario, y no por unanimidad. Por ende, concibió que el esquema aprobado era un acto de adminis-tración del Consejo de Titulares, por lo que no requería voto unánime de los condominos.
Mediante recurso de certiorari, radicado el 24 de marzo de 2000, el querellante peticionario, Ledo. Herbert Brown, acudió ante este Tribunal en solicitud de revisión de la sentencia emitida por el Tribunal de Circuito de Apelaciones. El peticionario sostiene, como único señala-miento de error, que incidió
*231... el Honorable Tribunal de Circuito de Apelaciones al emitir sentencia revocando la resolución de D.A.C.O. ya que dicha sentencia es contraria a las disposiciones de la Ley de Propie-dad Horizontal de Puerto Rico. Petición de certiorari, pág. 4.
Expedimos el recurso. Estando en posición de resolver el mismo, procedemos a así hacerlo.
II
Nos toca resolver si el esquema de sorteo de estaciona-mientos aquí impugnado es un acto de administración del Consejo de Titulares o si, por el contrario, es un acto que transforma el uso y destino de un elemento común general a uno limitado. Es decir, nos atañe identificar si el acto mediante el cual la Junta destinó los estacionamientos de visitantes, al uso de algunos titulares mediante sorteo, es propiamente un acto de administración o si alteró el título constitutivo por modificar el uso y destino de estos elemen-tos comunes. Veamos.
 Sabido es que en nuestra jurisdicción existe una clara política pública que respalda la utilización del Régi-men de Propiedad Horizontal para terrenos y construccio-nes de multipisos. Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282 (1995). Hemos sostenido que el valor social y económico promovido por la Ley de Propiedad Horizontal es de tal transcendencia que su interpretación debe ser “constructiva e imaginativa”. Castle Enterprises, Inc. v. Registrador, 87 D.P.R. 775 (1963), reiterado en Cond. Prof. S.J.H. Centre v. P.R.F., Inc., 133 D.P.R. 488 (1993); Soto Vázquez v. Vázquez Torres, ante. Por lo tanto, la interpre-tación debe ceñirse a la definición misma del Régimen; es decir, la “coexistencia de diversos pisos de dominio exclu-sivo con el condominio forzoso e inescapable de elementos comunes”. Consejo Tit. Cond. McKinley Court v. Rullán, 126 D.P.R. 387, 393 (1990). Véase Arce v. Caribbean Home Const. Corp., 108 D.P.R. 225, 236-237 (1978).
*232Para someter una propiedad al referido régimen, el titular debe hacer constar expresamente su voluntad de así hacerlo en escritura pública e inscribirla en el Registro de la Propiedad, conforme con el Art. 2 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1291. García Larrinua v. Lichtig, 118 D.P.R. 120 (1986). Por ende, la escritura que constituye el Régimen “es un estatuto privado —al cual se adhieren los titulares cuando compran sus respectivos apartamentos— que gobierna a los condominos o titulares y a cuyas disposiciones debemos acudir para dirimir cualquier conflicto, a menos que tales disposiciones violen la ley, la moral o el orden público. 31 L.P.R.A. sec. 3372; Consejo de Titulares v. Vargas, 101 D.P.R. 579, 582 (1973)”. (Enfasis suplido y en el original.) Consejo Tit. McKinley Court v. Rullán, ante, pág. 394. Con esto en mente, analizamos la controversia ante nos.
HH hH
El Art. 11 de la Ley de Propiedad Horizontal, Ley Núm. 104 de 25 de junio de 1958 (31 L.P.R.A. sec. 1291i), previo a las enmiendas introducidas en el 1976,(3) establecía los elementos que obligatoriamente son comunes:

See. 129li. Elementos generales del inmueble

Se consideran elementos comunes generales del inmueble:
(a) El terreno en que se asiente el edificio.
(b) Los cimientos, paredes maestras, techos, galerías, vestí-bulos, escaleras, y vías de entrada y salida o de comunicación.
(c) Los sótanos, azoteas, patios y jardines, salvo disposición o estipulación en contrario.
(d) Los locales destinados a alojamiento de porteros o encar-gados del edificio, salvo disposición o estipulación en contrario.
*233(e) Los locales o instalaciones de servicios centrales, como electricidad, luz, gas, agua fría y caliente, refrigeración, cister-nas, tanques y bombas de agua, y demás similares.
(f) Los ascensores, incineradores de residuos y, en general, todos los artefactos o instalaciones existentes para beneficio común.
(g) Todo lo demás que fuere racionalmente de uso común del edificio o necesario para su existencia, conservación y seguridad.
Los elementos comunes enumerados en el Art. .11, ante, tienen el carácter de “numeras apertus”; esto es, se permite pactar en la escritura matriz elementos comunes generales no incluidos en dicha enumeración. Arce v. Caribbean Home Const. Corp., ante. En esencia, el antes citado artículo enumera elementos comunes generales necesarios y elementos comunes voluntarios. La diferencia entre estos elementos estriba en que los primeros no admiten disposiciones en contrario, mientras que los segundos lo permiten. Arce v. Caribbean Home Const. Corp., ante. Según este artículo, existen elementos comunes generales que son necesarios para la existencia, seguridad y conservación del edificio y destinados al uso y disfrute de todos los apartamentos. Arce v. Caribbean Home Const. Corp., ante, pág. 237. Debido a ello, no son susceptibles de ser propiedad exclusiva de unos titulares, excluyendo a los demás, pues resultaría incompatible con el buen funcionamiento del condominio. Pellón v. O’Clare, 98 D.P.R. 692, 695 (1970). Los elementos comunes voluntarios admiten pacto en contrario, y, una vez constituido el régimen, dichos elementos se pueden alterar mediante el consentimiento de todos los propietarios de los apartamentos. Arce v. Caribbean Home Const. Corp., ante.
En Pellón v. O’Clare, ante, caso resuelto conforme con el antes citado Art. 11, resolvimos que unas áreas de garajes designadas como “privadas” en la escritura matriz no son elementos comunes sino que mantienen el carácter confe-rido en el título constitutivo. Posteriormente, hemos preci-sado que los lugares de estacionamiento en un condominio *234pueden ser tanto elementos comunes generales, ya sean necesarios o voluntarios, como elementos comunes limita-dos o elementos privados. Arce v. Caribbean Home Const. Corp., ante.
A estos efectos, el Prof. Michel J. Godreau sostiene que:
... el espacio dedicado a área de estacionamiento es un ele-mento común voluntario, pudiendo el titular original destinarlo a uno particular. De no destinarse un elemento común volunta-rio a un particular, se tratará el mismo como elemento común general, no susceptible de indivisión al igual que los restantes elementos comunes, aunque sí susceptible de transformarse en privativo mediante el consentimiento unánime de los titulares. (Enfasis suplido.) El Condominio: el Régimen de la Propiedad Horizontal en Puerto Rico, Puerto Rico, Ed. Dictum, 1992, págs. 84-85.
No obstante, desde Pellón v. O’Clare, ante, señalamos que la naturaleza privada o común de un local de estacio-namiento depende esencialmente de lo que se estipule en la escritura matriz.
El caso ante nos plantea una situación similar al citado caso de Pellón v. O’Clare. Aunque al momento de consti-tuirse el régimen del condominio Playa Grande, la Ley de Propiedad Horizontal no contemplaba específicamente las áreas de estacionamiento como elementos comunes, la es-critura matriz del condominio estableció dichas áreas como elementos comunes generales, destinadas al uso de los visi-tantes de los condominos.
Las disposiciones y estipulaciones de la escritura matriz rigen y vinculan los actos de todos los titulares o condominos presentes y futuros, como a terceros. Soto Vázquez v. Vázquez Torres, ante; Consejo de Titulares v. Vargas, ante. Los pactos y acuerdos ahí comprendidos “forman un estado de derecho a ser aceptado por los sucesivos titulares a medida que éstos adquirieran su condominio”. Arce v. Caribbean Home Const. Corp., ante, pág. 245. Sus cláu-*235sulas obligan a todos los titulares, salvo que violen alguna de las disposiciones del Art. 1207 del Código Civil, 31 L.P.R.A. sec. 3372, referentes a las leyes, a la moral, o al orden público.
La escritura matriz constituye “una de las fuentes que rigen la conducta del Consejo de Titulares y cuyas disposi-ciones viene obligado a obedecer”. Consejo Tit. v. Galerías Ponceñas, Inc., 145 D.P.R. 315, 318 (1998). Es a dicha es-critura matriz que debemos acudir para dirimir el conflicto en el caso ante nos.
III
El artículo octavo de la escritura matriz mediante el cual el Condominio Playa Grande se sometió al régimen de propiedad horizontal, en lo pertinente, dispone:
OCTAVO: (A) Que las áreas y facilidades comunales del pro-yecto serán las siguientes:
16) Doce espacios de estacionamiento para visitantes localiza-dos en el patio Oeste del edificio adyacentes a la entrada principal del mismo. (Enfasis suplido.) (4) Apéndice, págs. 155-156.
De una lectura del título constitutivo del condominio Playa Grande es evidente que los espacios o áreas de esta-cionamiento en disputa son elementos comunes generales voluntarios. Estos elementos fueron designados, específica-mente, elementos comunes para el disfrute de los visitantes de todos los titulares del condominio. La estipulación, com-prendida en la escritura matriz del régimen, constituye un beneficio común para todos los titulares, al proveerles es-tacionamientos a sus visitantes.
*236La propia Ley de Propiedad Horizontal, en el tercer párrafo del citado Art. 2, ante, dispone:(5)
La escritura que establezca el régimen de propiedad horizontal expresará clara y precisamente el uso a que será destinada toda área comprendida en el inmueble, y una vez fijado dicho uso sólo podrá ser variado mediante el consentimiento unánime de los titulares. (Énfasis suplido.) 1995 Leyes de Puerto Rico 812, 816.
El claro mandato de ley establece que, para alterar el uso o beneficio comprendido en dichas áreas, es necesario el consentimiento unánime de los titulares.(6) La expresión manifiesta e inequívoca del artículo octavo de la escritura matriz del condominio Playa Grande, esto es, del título constitutivo del régimen, establece el uso del área de esta-cionamiento aquí impugnado como un elemento común. Por lo tanto, conforme a la Ley de Propiedad Horizontal, y el lenguaje claro y preciso del título constitutivo, era necesa-rio obtener el consentimiento unánime de los titulares.
El esquema aprobado por la mayoría de los titulares tuvo el efecto de alterar el uso y destino de las áreas de estacionamiento de visitantes porque las convirtió en áreas de estacionamiento para el uso exclusivo de los titulares de los condominos que ganaran el sorteo. El hecho de que el esquema es rotativo, y los titulares con derecho a los espa-cios cambian cada seis (6) meses hasta que todos los titu-lares hayan tenido la oportunidad de utilizar uno de los referidos espacios, no cambia la realidad de que el mismo *237altera el uso y destino de los referidos espacios. Antes del esquema aprobado, los espacios estaban designados para uso de los visitantes de todos los titulares. Luego de la apro-bación del esquema, dichos estacionamientos corresponden exclusivamente a los ganadores del sorteo por el término de seis (6) meses y el pago de una cuota de cincuenta dóla-res ($50) mensuales. Claramente, se desprende que el es-quema aquí impugnado cambió el uso general de los espa-cios designados a visitantes para convertirlos a espacios con uso limitado a los condominos ganadores del sorteo.
La Ley de Propiedad Horizontal, no hay duda, permite que ello se haga, pero, la misma requiere que el cambio de elementos comunes generales a elementos comunes limitados se lleve a cabo mediante el acuerdo de todos los titulares. A esos efectos, el Art. 12 de la referida Ley, ante, específicamente establece que:
También serán considerados elementos comunes, pero con ca-rácter limitado, siempre que así se acuerde expresamente por la totalidad de los titulares del inmueble, aquellos que se destinan al servicio de cierto número de apartamentos con exclusión de los demás, tales como pasillos, escaleras y ascensores especia-les, servicios sanitarios comunes a los apartamentos de un mismo piso y otros análogos. (Énfasis suplido.)!7)
En Arce v. Caribbean Home Const. Corp., ante, nos en-frentamos a un acuerdo adoptado por la mayoría de los condominos, que cambiaba el uso de dos (2) elevadores, elementos comunes generales, para reservarlos exclusiva-mente para los pisos propiedad de Caribbean Towers, Inc., convirtiendo así un elemento común general a uno de uso limitado. Resolvimos que este cambio, por variar el uso y destino del elemento común, dispuesto así por mandato de *238ley, requería el consentimiento expreso de la totalidad de los titulares del edificio, conforme con el citado Art. 12; ello por convertir el uso de un elemento común general en un elemento común limitado.
Los recurridos argumentan que el acuerdo tiene el efecto de promover el uso eficaz de un elemento común general, para el beneficio de todos los titulares. Sobre este particular, en Arce v. Caribbean Home Const. Corp., ante, pág. 249, expresamos:
Toda vez que el adquirente de un apartamento sometido al régimen de propiedad horizontal adquiere también un derecho de copropiedad sobre todos los elementos comunes, i.e. ascenso-res, es indispensable su consentimiento para disponer de éstos. No podían los demandados, bajo pretexto de asegurar el funcio-namiento más eficaz de un elemento común variar el destino de éste, convirtiéndolo para todo fin práctico en un elemento común limitado de Caribbean Towers, Inc., suprimiéndole así el carác-ter común general. (Enfasis suplido.)
Por ende, no podemos sostener que dicho acuerdo es un mero acto de administración ya que el mismo varía tanto lo dispuesto expresamente en el título constitutivo del condo-minio, como el uso y destino de un elemento común general a uno limitado. La escritura matriz del Condominio Playa Grande estipuló que estas áreas de estacionamiento eran para el uso de los visitantes de los condominos. Luego de la Resolución de 18 de febrero de 1987, estos estacionamien-tos se convirtieron en estacionamientos utilizados por los titulares ganadores del sorteo, que alquilaban estos espa-cios para su uso particular.
El alegado acto de administración por el Consejo de Titulares no puede contravenir la Ley de Propiedad Horizontal y el título constitutivo del régimen. Hemos establecido que en la jerarquía de las fuentes de propiedad horizontal, “la Ley de Propiedad Horizontal posee primacía, por lo que cualquier disposición claramente contraria a sus disposiciones que contenga la Escritura Matriz o el Regla-*239mentó sería nula”. Consejo de Titulares Galerías Ponceñas v. Ponceñas Incorporado, ante. Forzoso nos resulta concluir que la resolución aprobada por la mayoría de los titulares, que altera el uso de un elemento común general, es nula por ser contraria a la Ley de Propiedad Horizontal y a la Escritura Matriz.
IV
La Junta recurrida argumenta, por último, que debe mantenerse el esquema aprobado en vista del hecho que el mismo se mantuvo en vigor por muchos años sin ser im-pugnado, creándose así una “apariencia” de validez.
Una actuación nula es inexistente, por lo que no genera consecuencias jurídicas. Dicho de otro modo, “lo nulo nunca tuvo eficacia alguna, nunca nació en derecho, nunca existió”. Montañez v. Policía de Puerto Rico, 150 D.P.R. 917 (2000). Por lo tanto, la resolución de la asamblea extraordinaria de titulares del condominio Playa Grande, celebrada el 18 de febrero de 1987, es nula por ser contraria a la ley. Es por tanto ineficaz y contrario a derecho el esquema de sorteo de estacionamientos aprobado por la mayoría de los titulares; el mismo requería el consentimiento unánime de los titulares.
“Sólo cuando el acto nulo haya provocado una ‘aparien-cia’ de realidad o validez, es necesario o conveniente des-truir esa ‘apariencia’, si constituye obstáculo para el ejerci-cio de un derecho y puede impugnarlo cualquier persona que tenga interés en ello sin que sea confirmable, ni pres-criptible; debiendo reponerse las cosas al estado que tenían al tiempo de su realización”. (Enfasis suplido.) Ventura-Traveset y González, op. cit., págs. 365-366.
Por los fundamentos que anteceden, procede decretar la revocación de la sentencia del Tribunal de Circuito de Ape-laciones que declaró válido el esquema de sorteo aquí en controversia, procediendo la reinstalación de la decisión *240emitida en el caso por el Departamento de Asuntos del Consumidor.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton emitió una opinión concurrente. Los Jueces Asociados Señora Naveira de Rodón y Señor Corrada Del Río se inhibieron.
— O —

(1) Véase Sentencia del Tribunal del Circuito de Apelaciones de 11 de febrero de 2000, Apéndice, págs. 194-205.


(2) Dicho artículo dispone, en lo pertinente, que le corresponde al Consejo de Titulares: “Intervenir y tomar decisiones sobre aquellos asuntos de interés general para la comunidad así como tomar aquellas medidas necesarias y convenientes para el mejor servicio común.” 31 L.P.R.A. sec. 1293b(2)(h).


(3) Tomamos en consideración el artículo vigente a la fecha en que Playa Grande se sometió al régimen de propiedad horizontal. No obstante, cabe señalar que la Ley Núm. 157 de 4 de junio de 1976 (31 L.P.R.A. see. 1291 et seq.) enmendó dicho artículo para incluir el vuelo y las áreas destinadas a actividades recreativas en el inciso (a), al igual que sustituyó el inciso (g) para incluir específicamente en los elementos comunes, salvo disposición en contrario, las áreas de estacionamiento.


(4) Aunque la escritura matriz se refiere a doce (12) estacionamientos para vi-sitantes, el peticionario aduce que la resolución menciona once (11) porque se utilizó uno de Ids espacios para construir una rampa para impedidos.


(5) Cabe señalar que la Ley Núm. 153 de 11 de agosto de 1995 sustituyó “el consentimiento unánime de los titulares” del tercer párrafo del Art. 1 de la Ley de Propiedad Horizontal con “el consentimiento del setenta y cinco (75) por ciento”. 31 L.P.R.A. sec. 1291j. Mediante la Ley Núm. 43 de 21 de mayo de 1996, la enmienda de dicho artículo fue derogada nunc pro tune.


(6) Igualmente sostiene M. Batlle Vázquez: “La necesidad del acuerdo unánime de los propietarios se establece cuando la alteración implique la modificación del régimen fundamental señalado en los estatutos o en el título constitutivo de la pro-piedad (L.P.H., art. 16, 1.a), o se refiere a la estructura o fabrica del edificio (L.P.H.11)”. La propiedad de casa por pisos, 8va ed., España, Ed. Marfil, 1980, pág. 125. Véase, además, A. Ventura Traveset y González, Derecho de Propiedad Horizontal, 3ra ed., España, Ed. Bosch, 1976, págs. 354-356.


(7) Mediante la Ley Núm. 153 de 11 de agosto de 1995 se sustituyó el requisito de la “totalidad de los titulares” por el de “setenta y cinco (75) por ciento”.
Ello no obstante, mediante la Ley Núm. 43 de 21 de mayo de 1996, el legislador enmendó, nuevamente, la Ley de Propiedad Horizontal para, nuevamente, requerir el consentimiento de la “totalidad de los titulares”; esto es, se volvió al “estado de derecho”previo a la enmienda de 1995.